13 N.Y.3d 928 (2010)
895 N.Y.S.2d 305
NAVARONE PRODUCTIONS, N.V., Plaintiff,
v.
HSBC GIBBS GULF INSURANCE CONSULTANTS LIMITED et al., Defendants.
SONY PICTURES ENTERTAINMENT, INC., Interpleading Plaintiff-Respondent,
v.
NAVARONE PRODUCTIONS, N.V., et al., Interpleaded Defendants-Respondents, and
WILLIAM RAMBAUM, as Personal Representative of the Estate of EBERHARD KUEHL, Deceased, Interpleaded Defendant-Appellant, et al., Interpleaded Defendants.
Mo. No. 2009-1105.
Court of Appeals of New York.
Submitted October 19, 2009.
Decided January 14, 2010.
Motion for leave to appeal dismissed upon the ground that *929 the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.